Citation Nr: 0900510	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating (following 100 percent 
rating assigned for therapeutic procedure) for the residuals 
of prostate cancer, claimed as adenocarcinoma of the 
prostate, status-post retro-pubic prostatectomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
prostate cancer.  Preliminarily, the Board notes that this 
decision initially assigned a 100 percent evaluation for the 
veteran's prostate cancer, effective from October 3, 2002 and 
a 40 percent evaluation, based on the residuals of prostate 
cancer, effective from February 1, 2004.  The veteran 
appealed that decision's assignment of a 40 percent 
evaluation for the residuals of prostate cancer to BVA, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of prostate cancer do not require 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for residuals of prostate cancer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.115a, Diagnostic Codes 7518, 7528 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in June 2004 in this case, the RO sent the 
veteran a letter, dated in October 2003, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2006 notice letter, after the 
RO had already granted service connection.  Nevertheless, 
because the claim for service connection had been granted, 
the defect in the timing of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to that claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, slip op. at 5.  

In addition, by the time the March 2006 notice letter had 
been sent, the veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a November 2004 statement of the case (SOC) and 
several supplemental statements of the case.  These documents 
informed the veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through October 
2007 are on file.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran VA examinations in March 
2004 and October 2007 to evaluate his service-connected 
residuals of prostate cancer.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the veteran is service-connected for the 
residuals of prostate cancer.  Pursuant to Diagnostic Code 
7528 (2008), a 100 percent evaluation is awarded for prostate 
cancer.  However, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrences or metastasis, any 
residuals are rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Diagnostic Code 7528 
(Note 1) (2008).

Here, the evaluation for the veteran's residuals of prostate 
cancer was changed based upon a March 2004 VA examination, 
and the provisions of 38 C.F.R. § 3.105(e) were complied 
with.  Based on the March 2004 VA examination, it appears 
that the RO determined in the June 2004 rating decision that 
the veteran suffered from voiding dysfunction as the 
predominant residual of his prostate cancer.  Therefore, the 
veteran's residuals of prostate cancer have been evaluated 
under Diagnostic Code 7518 (2008).

Voiding dysfunctions are rated as urine leakage, frequency, 
or obstructed voiding.

The rating criteria for urine leakage are as follows:

A rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times per day.

A rating of 40 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed two to 
four times per day.

A rating of 60 percent is assigned for leakage requiring the 
use of an appliance or the wearing of absorbent materials 
that must be changed more than four times per day.

The rating criteria for urinary frequency are as follows:

A rating of 10 percent is assigned for daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.

A rating of 20 percent is assigned for daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.

A rating of 40 percent is assigned for daytime voiding 
interval less than one hour or awakening to void five or more 
times per night.

The rating criteria for obstructed voiding are as follows:

A rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.

A rating of 10 percent is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) Post void residuals greater than 150 cc. (2) 
Uroflowmetry, markedly diminished peak flow rate (less than 
10 cc/sec.). (3) Recurrent urinary tract infections secondary 
to obstruction. (4) Stricture disease requiring periodic 
dilation every two to three months.

A rating of 30 percent is assigned for urinary retention 
requiring intermittent or continuous catheterization.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that an increased evaluation 
for the veteran's residuals of prostate cancer has not been 
established.  The veteran is currently receiving the maximum 
disability rating for urinary frequency and obstructed 
voiding.  As to urine leakage, the Board notes that at the 
March 2004 VA examination, the veteran reported wearing 
absorbent materials that needed to be changed two times per 
day.  Although the veteran stated that he had some urinary 
incontinence and dribbling, the March 2004 VA examiner noted 
that his urinary incontinence had improved and was stable.  
In addition, there is no evidence that the veteran uses any 
device or appliance such as a catheter to assist him in 
relieving himself.  Similarly, at the October 2007 VA 
examination, the veteran reported trying to get away from the 
wearing of absorbent materials, that he wore them 
approximately 10 days a month and that when he wore them he 
had to change them several times per day.  Therefore, the 
Board finds that the requirements for a 60 percent evaluation 
for a voiding dysfunction (urine leakage) have not been met.

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 40 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

The Board observes that residuals of prostate cancer may also 
be evaluated as a renal dysfunction.  However, the evidence 
of record, to include the March 2004 VA examination, the 
October 2007 VA examination, and the veteran's own 
statements, do not contain any indications of a renal 
dysfunction, such as constant albuminuria with some edema, 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling pursuant to Diagnostic Code 7101 
(2008), which would entitle the veteran to a higher 60 
percent rating for his residuals of prostate cancer.  See 38 
C.F.R. § 4.115a (2008).  The record is simply absent such 
findings.  In other words, there is simply no basis upon 
which to assign a disability rating greater than 40 percent 
for the veteran's residuals of prostate cancer, evaluated as 
either a voiding dysfunction or a renal dysfuntion.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1), as were specifically raised by the 
veteran's representative in the October 2008 Statement of 
Accredited Representative in Appeals Case.  In this case, 
however, the Board finds that there is no basis for further 
action on this question as there is no indication of an 
exceptional disability picture such that the schedular 
evaluations for the service-connected residuals of prostate 
cancer are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this regard, there has been no showing that 
the veteran's service-connected residuals of prostate cancer 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

Entitlement to an initial rating (following 100 percent 
rating assigned for therapeutic procedure) for service-
connected residuals of prostate cancer in excess of 40 
percent is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


